Citation Nr: 1601546	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-03 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability from February 1, 2009 to April 7, 2014, and in excess of 40 percent thereafter.

2.  Entitlement to an initial compensable evaluation for a left foot disability from February 1, 2009 to April 7, 2014, and in excess of 20 percent thereafter.

3.  Entitlement to an initial compensable evaluation for a right foot disability from February 1, 2009 to April 7, 2014, and in excess of 20 percent thereafter.

4.  Entitlement to an initial compensable evaluation for a left knee disability from February 1, 2009 to April 7, 2014, and in excess of 10 percent thereafter.

5.  Entitlement to an initial compensable evaluation for a right knee disability from February 1, 2009 to April 7, 2014, and in excess of 10 percent thereafter.

6.  Entitlement to an initial evaluation in excess of 10 percent for a left ankle disability.

7.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability.

8.  Entitlement to an initial evaluation in excess of 10 percent for a right forearm disability.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1988 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for the above noted disabilities.  The Veteran timely appealed the assigned disability evaluations for the above noted disabilities.

During the pendency of the appeal, in a July 2014 rating decision, the AOJ increased the assigned evaluations for the Veteran's lumbar spine, bilateral knee, and bilateral feet disabilities; the Board has recharacterized those issues on appeal in order to comport with that award of benefits.

Finally, the Board has taken jurisdiction over the TDIU claim on appeal in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  That issue, however, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  During the period of February 1, 2009 through April 7, 2014, the Veteran's lumbar spine forward flexion is shown to be limited to 60 degrees; forward flexion during that period is not shown to be to 30 degrees or less.

2.  Beginning April 8, 2014, the Veteran's limitation of forward flexion of the lumbar spine is shown to be less than 30 degrees.

3.  By resolving all doubt in his favor, the Veteran is shown to have a limitation of cervical forward flexion to 30 degrees or less but not to 15 degrees or less throughout the appeal period. 

4.  Throughout the appeal period, the Veteran is not shown to have any ankylosis of either the cervical or the thoracolumbar spines, nor is he shown to have any intervertebral disc syndrome, radiculopathy, or any other neurological impairments of either the cervical or thoracolumbar spines.

5.  By resolving all doubt in his favor, the Veteran is shown to have noncompensable limitation of motion, painful motion, and x-ray evidence of arthritis of his bilateral knees throughout the appeal period.  

6.  However, throughout the appeal period, the Veteran's bilateral knees are not shown to have flexion limited to 30 degrees or less; extension limited to 10 degrees or more; any evidence of recurrent subluxation, dislocation, laxity, or instability of his bilateral knees; tibia and fibula impairments associated with his bilateral knees; genu recurvatum of the bilateral knees; dislocated semilunar cartilage, effusion, or locking symptomatology of his bilateral knees; or, any ankylosis of his bilateral knees.

7.  Resolving all doubt in his favor, throughout the appeal period, the Veteran's bilateral feet disabilities more closely approximate a moderately severe rather than severe disability.

8.  Even if the Board were to find that bilateral pes planus or bilateral pes cavus disabilities were present throughout the appeal period, those disabilities could not be found to be pronounced-as there is no evidence of marked pronation or marked inward displacement and severe spasm of the tendo achillis on manipulation-or marked-as there is no evidence of marked contraction of the plantar fascia with dropped forefoot, all toes hammertoes, very painful callosities, and marked varus deformity-respectively, such that bilateral evaluation for those disabilities would be more advantageous to the Veteran than the currently-assigned individual evaluations for his bilateral feet disabilities combined under Table I of 38 C.F.R. § 4.25.

9.  Resolving all doubt in his favor, throughout the appeal period, the Veteran's left ankle disability more closely approximates a disability manifested by marked limitation of motion; there is no evidence of left ankle ankylosis, ankylosis of the left subastragalar or tarsal joint, malunion of the left os calcis or astragalus, or evidence that the Veteran had a left astragalectomy.

10.  Resolving all doubt in his favor, the Veteran's right arm is found to be his dominant hand.

11.  Resolving doubt in his favor, the Veteran's right forearm disability more closely approximates limitation of forearm flexion to 90 degrees throughout the appeal period; there is no evidence of record that the Veteran's forearm flexion is limited to 70 degrees or less or that his forearm extension is less than normal during the appeal period.

12.  The evidence throughout the appeal period does not demonstrate that the Veteran has ankylosis of the right wrist or elbow, significant limitation of pronation or supination of his right forearm, loss of (bony fusion) supination or pronation, mal- or nonunion of the right ulna or radius, or joint fracture or flail false joint of the right elbow.  


CONCLUSIONS OF LAW

1.  The criteria establishing a 20 percent evaluation, but no higher, for the Veteran's lumbar spine disability for the period of February 1, 2009 through April 7, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2015).

2.  The criteria establishing an evaluation in excess of 40 percent for the Veteran's lumbar spine disability for the period beginning April 8, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2015).

3.  The criteria establishing a 20 percent evaluation, but no higher, for the Veteran's cervical spine disability throughout the appeal period has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2015).

4.  The criteria establishing a 10 percent evaluation, but no higher, for the Veteran's right knee disability throughout the appeal period has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2015).

5.  The criteria establishing a 10 percent evaluation, but no higher, for the Veteran's left knee disability throughout the appeal period has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2015).

6.  The criteria establishing a 20 percent evaluation, but no higher, for the Veteran's left foot disability throughout the appeal period has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276-5284 (2015).

7.  The criteria establishing a 20 percent evaluation, but no higher, for the Veteran's right foot disability throughout the appeal period has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276-5284 (2015).

8.  The criteria establishing a 20 percent evaluation, but no higher, for the Veteran's left ankle disability throughout the appeal period has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5270-5274 (2015).

9.  The criteria establishing a 20 percent evaluation, but no higher, for the Veteran's right forearm disability throughout the appeal period has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5205-5215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluations claims for his lumbar spine, cervical spine, bilateral knee, bilateral feet, left ankle and right forearm disabilities arise from appeal of the initial evaluations assigned following the grants of service connection of those disabilities.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with respect to any of the claims herein decided.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. § 4.45 (2015).

Diagnostic Code 5003 and 5010 rate arthritic conditions.  A 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or minor joint groups; a 20 percent evaluation is warranted when there is involvement of 2 or more major joints or minor joint groups with occasional incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  Additionally, a 10 percent evaluation is warranted for noncompensable limitation of motion for effected joints, provided that there is objective x-ray evidence of arthritis and objective evidence of swelling, muscle spasm, or other satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Increased Evaluation for Lumbar Spine Disability

The Veteran filed his claim for service connection for a lumbar spine disorder in January 2009, prior to his discharge from service.  His lumbar spine disability has been evaluated as 10 percent disabling for the period of February 1, 2009 through April 7, 2014, and 40 percent disabling since April 8, 2014; those evaluations have been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Veteran's lumbar spine disability may be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.

Diagnostic Code 5242 utilizes the under the General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, a 10 percent evaluation applies when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation applies where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2015).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Alternatively, the Veteran's lumbar spine disability may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 10 percent evaluation with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Turning to the evidence of record, the Veteran has not identified any private or VA treatment that he has received for his lumbar spine disability throughout the appeal period.  The Board notes that the only evidence of treatment that the Veteran has received since discharge from service is from Tricare, which is associated with the claims file.  

Those Tricare records include a December 2007 lumbar x-ray, which revealed that there was evidence of a posterior fusion the Veteran's lumbar spine at the L2-L4.  It was noted that there was stable postsurgical and degenerative changes without evidence of acute bony abnormalities, and that there was evidence of degenerative disc disease at the L5-S1 which was similar to prior x-rays.

In a January 2008 treatment record, the Veteran complained of lower back pain which did not radiate to his legs or was worse with coughing or sneezing; it was noted that he had bilateral muscle spasms in his lower back.  The Veteran denied any weakness or numbness of his bilateral legs at that time.  On examination, it was noted that the Veteran's back was tender to palpitation.  He had decreased range of motion of his thoracolumbar spine, though no actual measurements were obtained at that time.  He had pain elicited by motion, however.  There was no evidence of muscle spasms on examination.  Straight leg testing, contralateral straight leg testing, femoral nerve traction testing, knee flexion and compression testing were all negative; the examiner noted there was no peripheral neuropathy at that time.  The Veteran was diagnosed with midback pain and was prescribed cyclobenzaprine for his pain.

In a May 2008 treatment record, the Veteran indicated that he wished to continue acupuncture to treat his back pain; it was noted that his thoracolumbar spine did not demonstrate tenderness to palpitation, though there was a long, well-healed scar on the midline of his lumbar spine.  Acupuncture was continued for his diagnosed backache at that time.

The Veteran underwent a January 2009 VA examination of his lumbar spine prior to his discharge from service.  During that examination, the Veteran reported being diagnosed with a compression fracture of the L3 since 2001, when he fell 30 feet from a helicopter.  He reported stiffness of his lumbar spine at that time, as well as constant pain; he stated that his pain traveled to his right leg.  He reported his pain was 8 out of 10, and was described as "crushing and aching."  His pain was elicited by physical activity and stress; it was relieved by Tylenol, cyclobenzaprine, and rest.  He also reported being able to function with pain, though functioning was dependent on pain and the activities required.  He denied any numbness, loss of bladder or bowel control, or incapacitation.  He stated that he was unable to stand for very long or lift due to his lumbar spine disability.

On examination, the Veteran's posture and gait were within normal limits; he did not require any assistive devices for ambulation.  The Veteran did not have evidence of any radiating pain on movement and muscle spasm was absent.  There was no tenderness noted, and he had negative bilateral straight leg raising tests.  There was no ankylosis of the lumbar spine shown; the Veteran had the following range of motion of the thoracolumbar spine:  75 degrees of flexion with pain at 60 degrees; 30 degrees of extension with pain at 20 degrees; 30 degrees of bilateral lateral flexion with pain at 30 degrees; and, 30 degrees of bilateral rotation with pain at 30 degrees.  The examiner noted that the Veteran's lumbar spine was "not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use."  The Veteran's head position was normal with symmetry in appearance.  There was also symmetry of spinal motion with normal curves of the spine.  The examiner concluded that there were no signs of lumbar spine intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities revealed motor and sensory function (to pinprick) was within normal limits.  His reflexes were also normal, as was his coordination and cranial nerves.  The examiner concluded that there was no peripheral nerve involvement evidence on examination.  X-ray evidence demonstrated degenerative joint disease and post-operative changes.

In his January 2009 separation report of medical history, the Veteran reported having recurrent back pain as a result of fracturing his vertebrae in 2001; he reported continued lower back pain.

In his April 2010 notice of disagreement, the Veteran indicated that he believed his lumbar spine disability was underrated.  In his February 2013 substantive appeal, VA Form 9, the Veteran averred both that he should have a higher evaluation due to pain beginning at 60 degrees of flexion and contended that he asserted there was right-sided radicular pain which was not properly evaluated.  

An April 2013 Tricare record indicated that the Veteran reported chronic lower back and bilateral lower extremity pain.  No measurements of his range of motion were obtained at that time, and no neurological examination was performed.  

In April 2014, the Veteran underwent another VA examination of his lumbar spine disability.  The examiner noted that the Veteran was diagnosed with lumbar spine degenerative joint disease status post lumbar surgery with scar.  The Veteran reported that his lumbar spine disability has progressively worsened since his 2001 spinal fusion surgery after a fall from a helicopter; there has been an increase in daily pain with more severe and more frequent flare-ups.  He reported that his ability to work around the house and play with his kids has declined.  He reported his flare-ups manifested as an inability to stay in one position such as sitting or standing for very long; he wakes up several times at night and needs to lay down for several hours to rest but cannot lay in one position for very long and has difficulty resting.  He cannot lift anything that requires him to bend forward or use his low back muscles.  

On examination, the Veteran had the following lumbar range of motion: flexion to 35 degrees with pain beginning at 5 degrees; extension to 20 degrees with pain beginning at 10 degrees; bilateral lateral flexion to 20 degrees with pain beginning at 10 degrees; and, bilateral lateral rotation to 30 degrees without any evidence of painful motion.  After repetitive testing, the Veteran had flexion to 30 degrees; extension to 20 degrees; bilateral lateral flexion to 25 degrees; and, bilateral lateral rotation to 30 degrees.  The examiner noted that the Veteran had additional limitation of range of motion following repetitive testing, as described above; the examiner also concluded that the Veteran had functional impairment of the lumbar spine manifested by less movement than normal and pain on movement.  In his conclusion, the examiner indicated that there were contributing factors of pain, weakness, fatigability, and/or incoordination with an additional limitation of functional ability of the lumbar spine due to pain or flare-up that was approximate 50 percent, or 17 degrees, due to increased pain with movement for flexion; no other additional limitation of motion for any movements/joints.  

The examiner additionally noted that the Veteran had localized tenderness or pain to palpitation of the lumbar spine, described as tenderness in the lumbar perivertebral area.  He also was noted as having guarding and/or muscle spasms of the lumbar spine, though they did not result in abnormal gait or spinal contour.  The Veteran had active movement against some resistance (some weakness) in bilateral hip flexion, bilateral knee extension, left ankle plantar flexion, and left ankle dorsiflexion muscle strength testing; otherwise muscle strength testing was normal.  There was no evidence of muscle atrophy.  The Veteran's reflexes were normal, as was his sensory examination.  He had negative bilateral straight leg raising testing; the examiner concluded that the Veteran did not have any radiculopathy, indicating there was no constant pain, intermittent pain, paresthesias and/or dysesthesias, or numbness of the bilateral lower extremities; nor was there any other evidence of other neurological abnormalities such as bowel or bladder issues or any intervertebral disc syndrome or incapacitating episodes.  The examiner also noted that the Veteran used a cane constantly for assistance in ambulation, though such use was related to his left ankle and bilateral feet disabilities.  The Veteran's posture was within normal limits, and he had a slow gait with a limp that was due to his left ankle and bilateral feet disabilities.  With regards to the Veteran's occupational functioning, the examination noted that he was limited in his ability to stand more than 10 minutes and cannot stay in a sitting or standing position for more than 10 minutes.  With regards to the lumbar scar, the Veteran's scar was noted as being 0.5 cm by 22 cm.

In a July 2015 notice of disagreement, VA Form 21-0958, the Veteran additionally argued that, given then amount of impairment noted in the April 2014 VA examination, his back was "functionally ankylosed," and he should be assigned a higher evaluation.

Finally, the Veteran underwent another VA examination of his lumbar spine disability in October 2015.  The examiner noted that the Veteran was diagnosed with lumbar spine degenerative joint disease status post lumbar surgery.  The examiner additionally noted that the Veteran had extensive back surgeries and a long scar, and that although the Veteran had positive straight leg raising tests, he had no sensation loss or erectile dysfunction at this time.  During the examination, the Veteran indicated that his condition had gotten worse; he also reported that flare-ups of his back manifested as "[p]ain mak[ing] routine tasks extremely difficult.  Pain is from the lower back and down entire right leg.  Flare-ups can occur due to numerous reasons including sleeping/rolling in bed. . . . It is difficult to sit in one position for any length of time.  Pain medication makes concentrating extremely difficult."

On examination, the Veteran had the following ranges of motion: flexion to 30 degrees; extension, bilateral lateral flexion, and bilateral lateral rotation all to 10 degrees.  After repetitive testing, there was no noted additional loss of range of motion.  The examiner noted that such decreased range of motion impacts performance of heavy lifting or carrying and performance of postural activities.  The examiner also noted that the Veteran was additionally limited by pain, fatigue, weakness and lack of endurance.  However, "because he did not take pain meds today, the condition is similar to the condition when he gets [a] flare-up.  But normally he will take Oxycodone and muscle relaxant at the daily basis which will make pain more tolerable and better functional than today."  

Also on examination, the examiner noted that there was severe tenderness of the Veteran's whole back.  There was no evidence of guarding or muscle spasms.  Muscle strength testing was bilaterally normal in hip flexion and knee extension, but was active movement against some resistance (some weakness) in ankle plantar flexion, ankle dorsiflexion, and great toe extension bilaterally.  The Veteran did not have muscle atrophy.  His reflexes were normal.  Likewise, the Veteran's sensory examination was normal, although the Veteran did have positive straight leg raising tests bilaterally.  Despite this finding, however, the examiner noted that the Veteran did not have any radicular pain or other symptoms of radiculopathy at that time.  There was no evidence of ankylosis, or other neurological abnormalities such as bowel or bladder issues, at that time.  The Veteran did not have intervertebral disc syndrome on examination.  The examiner noted that he regularly used a brace and cane because of his back and left ankle disabilities.  

The Veteran's lumbar spine scar was noted as being 20 cm by 1 cm; a separate scar examination additionally noted that the Veteran's lumbar scar was not painful or unstable, nor was it both painful and unstable, due to a burn, superficial non-linear, or deep non-linear.  Rather the scar was noted as being on the posterior truck, measuring 22 cm and linear.  The Veteran's scar was not associated with any additional limitation of motion or functional impairment.

Based on the foregoing evidence, the Board finds that a 20 percent evaluation is warranted for the Veteran's lumbar spine disability for the period of February 1, 2009 through April 7, 2014, but an evaluation in excess of 20 percent for that period and in excess of 40 percent for the period beginning April 8, 2014 is not warranted.  The reasoning is as follows.  

As noted in the Veteran's January 2009 VA examination, the Veteran's lumbar forward flexion was limited to 60 degrees with pain.  As the General Rating Formula makes clear, a 20 percent evaluation is warranted when forward flexion is limited to greater than 30 degrees but not greater than 60 degrees.  (Emphasis added).  Thus, as the Veteran is limited to exactly 60 degrees of forward flexion, a 20 percent evaluation is warranted for the Veteran's lumbar spine disability for the entire period following his discharge from service-February 1, 2009-through April 7, 2014.  

An evaluation in excess of 20 percent for that period is not warranted as there is no evidence that the Veteran's lumbar spine disability demonstrates forward flexion limited to less than 30 degrees, nor is there any evidence of any lumbar spine ankylosis throughout that period.  Likewise, the evidence during that period does not demonstrate that the Veteran has any intervertebral disc syndrome and therefore the General Rating Formula for that condition is not applicable in this case.  Moreover, even if the Board were to consider application of that rating criteria, the record is void of any evidence of any incapacitating episodes, let alone evidence of more than 4 weeks of such episodes during any one year period prior to April 8, 2014.  

For the period beginning April 8, 2014, the Board notes that in order for an evaluation in excess of 40 percent to be assigned, the evidence of record must demonstrate unfavorable ankylosis of either the entire spine or the entire thoracolumbar spine, or evidence of intervertebral disc syndrome with incapacitating episodes occurring for a duration of at least 6 weeks during a one year period.  

As noted by the April 2014 and October 2015 examiners, and as demonstrated by the Veteran's noted range of motion measurements obtained during those examinations, there is no evidence of any ankylosis of the lumbar spine throughout that relevant appeal period.  Insofar as the Veteran has argued that he is "functionally ankylosed," the Board notes that the Rating Schedule requires actual ankylosis of the Veteran's lumbar spine; the Rating Schedule is clear that the Veteran's lumbar spine needs to be ankylosed in order to obtain a higher evaluation.  The evidence of record is clear that the Veteran's lumbar spine is not ankylosed, regardless of whether the Veteran adamantly believes that he is "functionally ankylosed" or not.  A higher evaluation for the presence of ankylosis of the thoracolumbar spine is therefore not warranted for the appeal period beginning April 8, 2014.

Moreover, as those examiners clearly document, the Veteran is not shown to have intervertebral disc syndrome during the period beginning April 8, 2014, and therefore that criteria is not applicable to that period on appeal.  Furthermore, even if the Board were to consider application of that rating criteria, the record is void of any evidence of any incapacitating episodes, let alone evidence of more than 6 weeks of such episodes during any one year period since April 8, 2014.  Thus, the Board must also find that a higher evaluation for the presence of incapacitating episodes related to intervertebral disc syndrome of the thoracolumbar spine is not warranted for the appeal period beginning April 8, 2014.

Finally, the Board has considered whether separate evaluations for radiculopathy or other neurological symptomatology is warranted throughout the appeal period.  The Board finds that no separate evaluations are warranted at this time based on the evidence of record.  

The Board acknowledges that the Veteran has contended throughout the appeal period that he has radiating pain to his lower extremities, usually to his right lower extremity.  However, the Veteran is not competent to diagnose any lower extremity radiculopathy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

In fact, all of the VA examiners have considered the Veteran's statements, fully examined the Veteran, and have determined that the Veteran does not have any radiculopathy or other neurological impairments associated with his lumbar spine disability.  Particularly, the October 2015 examiner noted that the despite having positive straight leg raising tests at that time-the first objective evidence of any lower extremity symptomatology throughout the appeal period-such evidence did not warrant a diagnosis of any lumbar spine radiculopathy.  That examiner, after considering the Veteran's lay statements and after identifying that objective evidence on examination of the Veteran, specifically rejected diagnosing the Veteran with radiculopathy or any other neurological impairment associated with his lumbar spine disability at that time.  

In light of the overwhelming evidence from the three different VA examiners throughout the appeal period that there was no evidence of and no diagnosis of any bilateral lower extremity radiculopathy or other neurological impairments associated with the Veteran's lumbar spine disability, the Board is forced to conclude at this time that there is no competent evidence of any diagnosis of lumbar spine radiculopathy which the Board would be able to separately evaluate under the General Rating Formula for the lumbar spine disability.  

Accordingly, the Board must deny any separate evaluations for the Veteran's alleged bilateral extremity radiculopathy at this time.  In so finding, the Board has fulfilled its duty to consider all other neurological impairments of the lumbar spine disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 Note (1).  

In short, the Board finds that the Veteran's lumbar spine disability warrants a 20 percent evaluation, but no higher, for the period of February 1, 2009 through April 7, 2014; the Board additionally finds that an evaluation in excess of 40 percent for the Veteran's lumbar spine disability for the period beginning April 8, 2014, must be denied.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243.  In so reaching those conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation for Cervical Spine Disability

The Veteran filed his claim for service connection for a cervical spine disorder in January 2009, prior to his discharge from service.  His cervical spine disability has been evaluated as 10 percent disabling throughout the appeal period; that evaluation has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

A cervical spine disability may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes if disc syndrome is demonstrated.  

With regards to the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; when the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; when muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned when forward flexion of the cervical spine is 15 degrees or less, or when there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned when there is unfavorable ankylosis of the entire cervical spine and a rating in excess of 40 percent is not available unless ankylosis of the entire spine is present.  See 38 C.F.R. § 4.71a, Diagnostic Code 5241, General Rating Formula for Diseases and Injuries of the Spine (2015).

Alternatively, the Veteran's cervical spine disability may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 10 percent evaluation with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Turning to the evidence of record, the Veteran has not identified any private or VA treatment that he has received for his cervical spine disability throughout the appeal period.  The Board notes that the only evidence of treatment that the Veteran has received since discharge from service is from Tricare, which is associated with the claims file.  

In April and May 2008, the Veteran is shown to be treated with acupuncture for his cervical spine/neck pain; those Tricare records, however, do not demonstrate any range of motion measurements or other neurological findings.  

The Veteran underwent a VA examination of his cervical spine disability prior to his discharge from service in January 2009.  At that time, the Veteran reported that he had stiffness, numbness, and pain in his right upper back, neck, and right arm constantly; he reported that his pain traveled down his right arm.  He described his pain as crushing, burning, and aching; it was rated as 8 out of 10.  His pain was elicited by physical activity and relieved by rest, acupuncture, and Tylenol and cyclobenzaprine.  He reported being able to function without medication.  He denied any incapacitation.  He also stated he was unable to lift more than 10 pounds when his pain was severe, had difficulty sleeping, and that he was limited in his ability to drive in the past due to lack of mobility.

On examination, the Veteran's neck was supple with a trachea midline.  There was no jugular venous distention or thyroid enlargement noted.  The Veteran's posture was within normal limits.  Physical examination reveals no evidence of radiating pain on movement or muscle spasms.  There was also no evidence of tenderness or ankylosis of the cervical spine.  The Veteran's range of motion of his cervical spine was as follows: flexion to 42 degrees with pain beginning at 35 degrees; extension to 45 degrees with pain beginning at 30 degrees; right lateral flexion to 35 degrees with pain beginning at 30 degrees; left lateral flexion to 40 degrees with pain beginning at 20 degrees; and bilateral rotation to 70 degrees without any evidence of painful motion.  The examiner noted that the Veteran's cervical spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner further concluded that there were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the upper extremities revealed motor and sensory function (to pinprick) within normal limits.  His reflexes were also normal, as was his coordination and cranial nerves.  The examiner concluded that there was no peripheral nerve involvement evidence on examination.  X-ray evidence demonstrated degenerative arthritis and degenerative joint disease and disc degenerative joint disease C6-C7 with prominent C7 transverse processes.

In his January 2009 separate report of medical history, the Veteran reported continued upper back pain and periodic tingling in his left arm.

In his April 2010 notice of disagreement, the Veteran averred that his cervical spine disability was underrated.  In his February 2013 substantive appeal, VA Form 9, concedes that based on the objective evidence in the January 2009 VA examination that his cervical spine evaluation was correctly assigned; however, he argues that his lay complaints, including his high level of pain indicated a more severe level of disability than the examiner noted and that the "occurrence of pain at the 35 degree mark is significantly inflated."  The Veteran additionally argued that if his cervical flexion had been 2.6 degrees less than it was found, it would have been rounded down to 30 degrees and it would have resulted in a higher evaluation.  The essence of the Veteran's argument is stated as such: "[A]s evidence, we resort to the fact that mere ten degree loss is out of sorts with the reality of the Veteran's condition.  As such, we ask that [he] be given a 2.6 degree benefit of the doubt and evaluated at the higher level."

The Veteran underwent another VA examination of his cervical spine in April 2014.  At that time, the Veteran was diagnosed with osteoarthritis of the cervical spine.  The Veteran reported that his cervical spine disability has progressively worsened with increasing pain in his upper back and neck.  The Veteran additionally reported flare-ups which impacted the mobility of his head, increased his neck pain resulting in insomnia, and an inability to lift more than 10 pounds due to associated pain in his upper back.  

On examination, the Veteran's range of motion of the cervical spine was as follows:  35 degrees of forward flexion with pain beginning at 20 degrees; 45 degrees of extension with pain beginning at 45 degrees; bilateral lateral flexion to 30 degrees with pain beginning at 20 degrees; right lateral rotation to 40 degrees with pain beginning at 30 degrees; and left lateral rotation to 35 degrees with pain beginning at 30 degrees.  After repetitive testing, the Veteran's cervical spine had the following ranges of motion: 40 degrees of forward flexion; 45 degrees of extension; 40 degrees of lateral flexion, bilaterally; 45 degrees of right lateral rotation; and, 40 degrees of left lateral rotation.  The examiner additionally concluded that there were contributing factors of pain, weakness, fatigability, and/or incoordination but no additional limitation of functional ability of the cervical spine during flare-ups or repeated use over time.  The examiner additionally indicated that the Veteran's functional impairment of his cervical spine disability was manifested by less movement than normal and pain on movement, as demonstrated above.  

The Veteran's posture was within normal limits.  There was no evidence of localized tenderness or pain to palpitation; however, there was evidence of guarding or muscle spasms, but such did not result in an abnormal gait or spinal contour.  Muscle strength testing was normal and there was no evidence of muscle atrophy.  Likewise, the Veteran's reflex and sensory testing were normal.  The examiner concluded that there was no evidence of any radiculopathy or other neurological impairments associated with the Veteran's cervical spine disability; nor did the Veteran have intervertebral disc syndrome or any incapacitating episodes.  The Veteran was noted as using a cane for ambulation, although such was due to his left ankle and bilateral feet disabilities.  Finally, the examiner indicated that the Veteran's occupational impact was that he was unable to work overhead without pain worsening and had an inability to stand more than 20 minutes as a result of his neck pain.  

Finally, the Veteran underwent a VA examination of his cervical spine disability in October 2015.  The examiner noted that the Veteran was diagnosed with cervical spine degenerative joint disease.  The Veteran reported that his cervical spine disability had gotten worse, and indicated that he had flare-ups described as "[p]ain radiating from upper back to neck.  Turning and bending head is extremely painful and difficult."

On examination, the Veteran had the following ranges of motion of his cervical spine:  20 degrees of forward flexion, extension, and bilateral lateral flexion, and 40 degrees of bilateral lateral rotation.  The Veteran was not noted as having any additional limitation of motion following repetitive testing.  The examiner further noted that there was evidence of pain, fatigue, weakness, and lack of endurance during flare-up, but that additional functional loss was not appropriate "because [the Veteran] did not take pain meds today, [and] the condition is similar to the condition when he gets a flare-up.  But normal[ly,] he will take Oxycodone and muscle relaxant which will make [range of motion] better than today."  

The examiner noted that the Veteran's cervical spine disability impacted his ability to drive; the examiner additionally noted that the Veteran has a severely tender cervical spine.  There was no evidence of guarding or muscle spasms of the cervical spine at that time.  Muscle strength testing was normal and the Veteran did not have any muscle atrophy.  Likewise, his reflex and sensory examinations were normal.  The examiner concluded that the Veteran did not have any radicular pain or other symptomatology associated with cervical spine radiculopathy.  The examiner found no evidence of ankylosis of the cervical spine or other neurological abnormalities.  The examiner also concluded that the Veteran did not have cervical spine intervertebral disc syndrome or any evidence of any incapacitating episodes.  The Veteran was functionally impacted by his cervical spine disability in his ability to drive and to perform some postural activities such as climbing ladders and scaffolds.

Based on the foregoing evidence, the Board finds that by resolving all doubt in the Veteran's favor, a 20 percent evaluation, but no higher, for his cervical spine disability is warranted throughout the appeal period.  

While the Board acknowledges that the January 2009 VA examination demonstrates 35 degrees of forward flexion, the April 2014 examination demonstrated a 20 degree limitation of forward flexion.  The Board further recognizes that the Veteran's symptomatology and complaints from January 2009 to April 2014 are substantially similar in scope and severity.  Accordingly, by resolving all doubt in the Veteran's favor, the Board finds that the 20 degrees of flexion is a more accurate and approximate manifestation of his cervical spine disability throughout the appeal period; thus, a 20 percent evaluation is warranted throughout the appeal period.  

However, the Board finds that an evaluation in excess of 20 percent is not warranted because there is no evidence of any ankylosis of the cervical spine throughout the appeal period-in fact, all of the examiners specifically noted that there is no ankylosis of the cervical spine, as is further demonstrated by the Veteran's active ranges of motion obtained during those examinations-nor is there any evidence of forward flexion of the cervical spine to less than 15 degrees.  The evidence of record is clear that the Veteran has no less than 20 degrees of forward flexion.  

Moreover, the Board notes that all three examiners indicated that the Veteran did not have any cervical spine invertebral disc syndrome at any time throughout the appeal period; therefore, Diagnostic Code 5243 is inapplicable to the case at bar.  However, even if the Board were to consider application of that Diagnostic Code, the Board notes that there is no evidence throughout the appeal period of any incapacitating episodes, let alone any evidence of at least 4 weeks of such episodes during a one year period throughout the appeal period.  In fact, in several records throughout the appeal period, the Veteran explicitly denied any incapacitation as a result of his cervical spine disability.  Thus, the Board finds that a higher evaluation under Diagnostic Code 5243 is not warranted based on the evidence of record.  

Finally, the Board has considered whether separate evaluations for radiculopathy or other neurological symptomatology is warranted throughout the appeal period.  The Board finds that no separate evaluations are warranted at this time based on the evidence of record.  

The Board acknowledges that the Veteran has contended throughout the appeal period that he has radiating pain to his upper extremities.  However, the Veteran is not competent to diagnose any upper extremity radiculopathy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Significantly, the Board notes that there is no objective evidence of any radiculopathy of the upper extremities, other than the Veteran's lay statements of radiating pain, throughout the appeal period.  All of the VA examiners have considered the Veteran's statements, fully examined the Veteran, and have determined that the Veteran does not have any radiculopathy or other neurological impairments associated with his cervical spine disability.  All of the examiners have specifically rejected finding that the Veteran has any radicular symptomatology of the upper extremities; the Board finds this evidence more probative than the Veteran's lay statements, with regards to whether there is an actual diagnosed radicular condition associated with the Veteran's cervical spine disability at this time.

In light of the overwhelming evidence from the three different VA examiners throughout the appeal period that there was no evidence of and no diagnosis of any bilateral upper extremity radiculopathy or other neurological impairments associated with the Veteran's cervical spine disability, the Board is forced to conclude at this time that there is no competent evidence of any diagnosis of cervical spine radiculopathy which the Board would be able to separately evaluate under the General Rating Formula for the cervical spine disability.  Accordingly, the Board must deny any separate evaluations for the Veteran's alleged bilateral extremity radiculopathy at this time.  In so finding, the Board has fulfilled its duty to consider all other neurological impairments of the cervical spine disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 Note (1).  

In short, the Board finds that the Veteran's cervical spine disability warrants a 20 percent evaluation, but no higher, throughout the appeal period.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243.  In so reaching those conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation for Bilateral Knee Disabilities

The Veteran filed his claim for service connection for bilateral knee disorders in January 2009, prior to his discharge from service.  His bilateral knee disabilities have been evaluated as noncompensable for the period of February 1, 2009 through April 7, 2014, and 10 percent disabling since April 8, 2014; those evaluations have been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
In addition to Diagnostic Codes 5003 and 5010, the Board is directed to evaluate the Veteran's bilateral knee disabilities under other potentially applicable Diagnostic Codes.  

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Codes 5256, 5262, and 5263 are also potentially applicable in evaluation of knee disabilities.  However, the Board notes that the evidence, as discussed below, does not demonstrate any evidence of knee ankylosis, bilaterally.  Thus, Diagnostic Code 5256 is not applicable to the disability picture presented in this case and it will no longer be discussed in this decision.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5262 is also not applicable as there is no evidence that the Veteran has mal- or nonunion of his tibia and fibula associated or due to his service-connected bilateral knee disabilities.  The Board will therefore not discuss that Diagnostic Code further, as it is inapplicable to the disability picture presented in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

As a final initial matter, the Board notes that there is no evidence that the Veteran's bilateral knees have genu recurvatum throughout the appeal period.  Therefore, the Board will therefore not discuss that Diagnostic Code further, as it is inapplicable to the disability picture presented in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5263.

Turning to the evidence of record, the Veteran has not identified any private or VA treatment that he has received for his bilateral knee disabilities throughout the appeal period.  The Board notes that the only evidence of treatment that the Veteran has received since discharge from service is from Tricare, which is associated with the claims file.  

Those records demonstrate that in September 2008, prior to his discharge from service, the Veteran sought treatment for chronic bilateral knee pain that had been present for approximately 10 years; his left knee pain was greater than his right.  X-rays from that date showed his bilateral femoropatellar and femorotibial joints were normal and his osseous structures were intact.  On examination, the Veteran's bilateral knees appeared normal.  There was tenderness on palpitation of the patellofemoral region bilaterally, and the Veteran had pain that was elicited by motion.  The Veteran's motion was noted as normal bilaterally.  There was no evidence of swelling, induration, edema, erythema, laxity/instability, tenderness on ambulation, or deformity, bilaterally.  

He was also treated for his bilateral knees in November 2012, when the Veteran was seen for removal of sutures related to his right knee.  No treatment for or any musculoskeletal problems were treated at that time, nor does that treatment record demonstrate any findings relevant to evaluation under the Rating Schedule, as noted above.

The Veteran underwent a VA examination of his bilateral knees in January 2009, just prior to his discharge from military service.  During that examination, the Veteran reported having weakness, stiffness, swelling, lack of endurance, locking and fatigability related to his bilateral knees as a result of jumping and road marching during service.  He denied any heat, redness, giving way, or dislocation of his knees.  He had bilateral knee pain which "occur[red] constantly."  His pain was localized, described as aching and squeezing, and was rated as 8 out of 10; it occurred with physical activity, though he could function without medication.  He denied having any treatment for his knees at that time and that he self-medicated his symptoms with Motrin, Tylenol, and rest.  He reported occasional difficulty lifting related to his bilateral knee problems.  

On examination the Veteran's right knee was tender, though there was no signs of edema, effusion, weakness, redness, heat, subluxation, or guarding of movement, bilaterally.  Likewise there was no evidence of locking pain, genu recurvatum, or crepitus, bilaterally.  He had 140 degrees of flexion and extension to 0 degrees, bilaterally, on examination.  The examiner noted that the Veteran's bilateral knee disabilities were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and medial and lateral meniscus tests bilaterally were within normal limits.  The examiner noted that the Veteran's x-rays showed bilateral mild degenerative joint disease (DJD) of his knees.  He was diagnosed with DJD of his bilateral knees, and it was noted that the subjective factors was "pain on both knees."  

In the Veteran's separation report of medical history, the Veteran reported knee trouble, stating that he had "pain in both knees from several years of airborne operations and foot marches."  The Veteran also reported a three or four day history of right knee swelling in June 1989 after injury at that time.

In the Veteran's April 2010 notice of disagreement, he indicated that he had pain in both his knees and asserted that he was underrated at that time.  In his February 2013 substantive appeal, VA Form 9, the Veteran specifically disputed that he did not have any limitation of motion; specifically, the Veteran argued that he 

describe[d] a constant pain about the knees to the level of 8 of 10 on a 10 point scale.  Despite this, during the actual range of motion examination, [he] ha[d] a full range of motion with no indication of pain-at any level.  There are obviously many more objective and diagnostic findings that would further support the fact that the Veteran does have limitation regarding the range of motion of the knees.  As such, we must state yet again, that the examination results simply defy logic and common sense regarding [his] bilateral condition. . . . In addition to [his] painful range of motion-which we hope will be rectified shortly-there is clear documentation of diagnostic evidence of arthritis.

The Veteran underwent another VA bilateral knee examination in April 2014.  He was diagnosed with bilateral degenerative arthritis of his knees at that time.  The Veteran reported that his bilateral knee condition has gradually worsened over time with increased knee pain, which occurs both while in use and at rest.  The Veteran reported during flare-ups he has to stop walking and sit or lay down due to increased bilateral knee pain.  

On examination, the Veteran had bilateral knee flexion to 60 degrees, with pain beginning at 40 degrees.  He had bilateral extension to 0 degrees without any evidence of painful motion.  After repetitive testing, the Veteran's flexion increased to 65 degrees; his extension was still to 0 degrees.  Based on that examination, the examiner concluded that the Veteran did not have any additional limitation of motion following repetitive testing; he additionally concluded that the foregoing findings demonstrated functional loss of his bilateral knees which indicated that there was less movement than normal, weakened movement, and pain on movement.  There was no evidence of tenderness or pain on palpitation bilaterally.  Muscle strength testing indicated that the Veteran had active movement against some resistance (some weakness) bilaterally in both flexion and extension.  Bilateral instability testing, including anterior instability (Lachman), posterior instability (posterior drawer), and medial-lateral instability testing was normal; there was no noted history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran did not have any additional conditions, such as shin splints or any meniscal impairments, bilaterally; nor was the Veteran shown to have any bilateral knee replacement procedures.  The Veteran was noted as using a cane for ambulation constantly, although such use was related to his left ankle and bilateral feet disabilities.  

The examiner described the Veteran's functional occupational impact due to his bilateral knee disabilities as being limited to standing more than 30 minutes and going up and down stairs or squatting or kneeling.  The examiner additionally concluded that while "[t]here are contributing factors of pain, weakness, fatigability, and/or incoordination [there was] NO additional limitation of functional ability of the knee joint[s] during flare-ups or repeated use over time."

In several statements since the April 2014 VA examination, the Veteran has repeatedly argued that he should be assigned a higher evaluation for both of his knee disabilities.  

Based on the foregoing evidence, the Board finds that each knee evaluation should be assigned a 10 percent evaluation under either Diagnostic Code 5003 or 5260 throughout the appeal period.  However, an evaluation in excess of 10 percent for each knee is not warranted and is denied at this time.  The reasoning is as follows.

The Board acknowledges that the Veteran has x-ray evidence of bilateral knee arthritis throughout the appeal period.  By resolving all doubt in his favor, the Board finds that a 10 percent evaluation under Diagnostic Code 5003 is warranted throughout the appeal period in light of the Veteran's extremely competent and credible statements that he had painful motion and, at the very least, limitation of motion during flare-up since discharge from service.  Accordingly, the Board awards a 10 percent evaluation for the Veteran's bilateral DJD of his knees, effective February 1, 2009-the date following his discharge from service and the earliest assignable effective date in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Turning to whether the Veteran's bilateral knees warrant an evaluation in excess of 10 percent throughout the appeal period, the Board notes that Diagnostic Code 5003 and 5010 are no longer applicable to provide an evaluation in excess of 10 percent, as the Veteran's bilateral knee disabilities are, individually, single major joints.  A higher evaluation under that Diagnostic Code is not applicable in this case.  See Id.

As noted above, there is no evidence throughout the appeal period that the Veteran's bilateral knees have any evidence of a diagnosis of genu recurvatum, any ankylosis of the bilateral knee joint, or any impairment of his bilateral tibia and fibula as a result of his bilateral DJD of his knee disabilities.  Diagnostic Codes 5256, 5262, and 5263 are therefore not applicable to the disability picture presented in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.

Next, the Board notes that a higher evaluation under Diagnostic Code 5258 is not warranted at any time throughout the appeal period.  Specifically, the Board notes that the evidence does not demonstrate any evidence of effusion throughout the appeal period.  Likewise, there is no objective evidence of any locking symptomatology throughout the appeal period.  Insofar as it appears that the Veteran reported locking of his knees during his January 2009 VA examination, the examiner considered report of that symptom and did not find evidence of it on examination; moreover, the Board finds the Veteran's reporting of locking at that time to be not credible in light of his lack of reporting that symptom in September 2008 as well as at any time subsequent to that VA examination.  Finally, the Board notes that there is no evidence of any dislocated semilunar cartilage of the knee bilaterally at any time throughout the appeal period.  As such, the Veteran's bilateral knee disability picture does not warrant an evaluation under Diagnostic Code 5258 at any time during the appeal period.  See38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Board is therefore left with potential evaluation under Diagnostic Codes 5260, 5261, and 5257.  The Board finds that an evaluation in excess of 10 percent is not warranted under any of those Diagnostic Codes; the Board has additionally considered whether the award of separate evaluations is applicable, as required by VA law and regulations, and finds that separate evaluations under each of those Diagnostic Codes is not warranted throughout the appeal period.  

Specifically, the Board concedes that in the April 2014 VA examination, the Veteran's bilateral knee flexion was shown to be 40 degrees; such would commensurate to a 10 percent evaluation under Diagnostic Code 5260, but no more.  The Board notes that there is no evidence that the Veteran's bilateral flexion is to 30 degrees or less throughout the appeal period.  Accordingly, the Board must deny an evaluation in excess of 10 percent for the Veteran's bilateral knees under Diagnostic Code 5260 throughout the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Furthermore, the Board finds that the Veteran's bilateral knee extension throughout the appeal period is shown to be normal or to 0 degrees.  As there is no evidence of any limitation of motion to 10 degrees or greater in extension, bilaterally, at any time throughout the appeal period, the Board must deny a compensable evaluation under Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Finally, the Board has considered whether the Veteran's bilateral knees warrant a separate evaluation under Diagnostic Code 5257 for instability of the knee.  Throughout the appeal period, the Board notes that the evidence of record does not demonstrate any laxity or instability of the knees at any time during the appeal period, as particularly noted by the January 2009 and April 2014 VA examiners.  Moreover, the Board notes that the Veteran has not reported any giving way, buckling, or other symptomatology associated with instability of his knees, at any time throughout the appeal period; in fact, he specifically denied any giving way in his January 2009 VA examination.  Insofar as the Veteran has argued that his use of a cane and the presence of a limp are evidence that he has instability of the knees, the Board notes that the April 2014 VA examiner explicitly noted that the cane use was due to the Veteran's left ankle and bilateral feet disabilities, and not due to his knee disabilities.  Moreover, there was no evidence that the Veteran's limp is due to his bilateral knee disabilities.  In fact, the Board has already considered the presence of his cane use and limp in conjunction with evaluation of his left ankle and bilateral feet disabilities, as discussed further below.  Further contemplation of those symptoms in conjunction with the Veteran's knees at this time would be contrary to the medical evidence of record, as well as impermissible pyramiding.  See 38 C.F.R. § 4.14 (2015).  Accordingly, the Board finds that a separate compensable evaluations for his bilateral knee disabilities is not warranted based on the evidence of record at this time.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In short, the Board finds that the Veteran's bilateral knee disabilities warrant a 10 percent evaluation throughout the appeal period, although an evaluation in excess of 10 percent for his bilateral knee disabilities is not warranted based on the evidence of record at this time.  See38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263.  In so reaching those conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation for Bilateral Feet and Left Ankle Disabilities

Background

Turning to the evidence of record, the Veteran has not identified any private or VA treatment that he has received for his left ankle disability throughout the appeal period.  The Board notes that the only evidence of treatment that the Veteran has received since discharge from service is from Tricare, which is associated with the claims file.  

In a September 2008 treatment record, the Veteran complained of bilateral foot and ankle pain.  He reported that joint pain in his ankles started gradually; it did not improve with exercise and was worse on rising.  It does not feel better after normal movement, was not unrelenting, and was not disproportionate to injury.  There was bilateral ankle stiffness but no ankle swelling.  The ankle did not suddenly "lock up"; it did not have a snapping sensation, popping sensation, clicking sensation, grating sensation, shocklike sensation, and it did not catch during movement or have a sensation of something floating in the ankle.  His ankle joints did not feel unstable, or suddenly give way; his ankle joints felt loose and did not "feel out of place."  He had bilateral foot stiffness, which was worse for the first hour of arising; pain in the plantar aspect of his feet felt like walking on a pebble.  He had non-joint foot pain not disproportionate to his injury.  He had unrelenting non-joint foot pain; no bone pain in the foot, pain in the heel, and no foot muscle cramps.  The arches of his feet seemed higher; both feet appeared deformed; and, he had difficulty finding comfortable shoes.  

On examination, the Veteran's ankles were tender on palpitation and pain was elicited by motion of the ankle.  Tenderness of the ankle was observed on ambulation.  There was no swelling, erythema, warmth, induration, nodules, exostosis, deformity, muscle spasms, weakness, or instability of the ankles noted.  The alignment and range of motion of his ankles was normal.  Tenderness on palpitation of the left ankle was noted in the lateral and medial aspects.  The Veteran's feet were noted to have a bilateral plantar deformity; there was tenderness on palpitation of both feet and plantar tenderness bilaterally.  There was no swelling, erythema, induration, abnormal warmth, nodules, exostosis, or fallen arches noted at that time, though the Veteran was noted to have high arches bilaterally.  His bilateral foot motion was normal and there was no pain elicited by motion.  The Veteran had a normal motor and reflex examination, and his balance was normal; he was noted to have a limp.  He was diagnosed with plantar fasciitis and a disorder of his left ankle.

X-rays of the left ankle from September 2008 demonstrated that there was internal fixation of a distal ankle fracture; hardware appeared intact.  The ankle mortise appeared preserved.  There were severe degenerative changes of the ankle joint with flattening of the talar dome and osteophytosis of the distal tibia; the soft tissue appeared unremarkable.  A weightbearing x-ray of his bilateral feet was taken the same day, revealing that the bony structures were well mineralized and had no evidence of fracture; distal orthopedic hardware was stable without evidence of loosening.  There were bilateral ankle joint degenerative changes, bilateral pes planus, and bilateral heel spurs.

In an October 2008 treatment record, the Veteran was seen for complaints of pain in the balls of his feet and instability of his ankles.  He had pain and instability when walking, which was throbbing and 3-4 out of 10.  He could no longer run and bicycled for exercise, which caused mild ankle soreness but otherwise was well tolerated.  On examination the Veteran had crepitus and tenderness with range of motion testing of the left ankle with STJ.  There was no tenderness upon palpitation of the plantar aspects of the metatarsal heads 1-5 bilaterally.  Motor strength was normal in all quadrants bilaterally.  There were no palpable masses/prominences of his bilateral feet/ankles.  He had bilateral pes cavus in stance.  He was given a brace for his bilateral feet and left ankle later that month.  

In a July 2014 treatment record, the Veteran complained of chronic ongoing bilateral foot and left ankle pain that was 3 out of 10.  On examination, the Veteran's left ankle was normal, without any swelling, erythema, warmth, misalignment, tenderness on palpitation, crepitus, laxity, instability or tenderness on ambulation.  His left ankle range of motion was normal without pain elicited by motion.  Anterior drawer sign was not observed, and a squeeze test for stress fracture or syndesmosis was negative.  His bilateral feet showed deformity, hallux valgus, pes cavus, and a bunionette; there was no evidence of erythema, abnormal warmth, pes planus, tenderness on palpitation, or hammertoes.  Motion was noted as "limited," and there was no pain on motion.  He was diagnosed with metatarsalgia at that time.  

In an August 2014 treatment record, the Veteran complained of left foot and ankle pain, which was constant and sharp; he rated it as 2 out of 10, and located in the left ankle, ball of his left foot and plantar 5th metatarsal head.  Pain increased with activities, and flares to 6 out of 10.  He had custom orthotics that were 10 years old.  The Veteran's left foot was noted as being pes cavus, and he had normal strength in all 4 quadrants bilaterally.  There was pain on palpitation of the left sub 5th metatarsal, balls of foot, and lateral and anterior ankle.  X-rays demonstrated sever osteophytes at the ankle joint with severe talar beaking.  He was referred for new orthotics.  In an April 2015 treatment record, the Veteran had a cast made for a custom-made left ankle brace and orthotics.  

In January 2009, prior to his discharge from service, the Veteran underwent a VA examination of his left ankle and bilateral feet disabilities.  With respect to the Veteran's left ankle, he reported stiffness, swelling, giving way, and locking; he denied weakness, heat, redness, lack of endurance, fatigability, and dislocation.  He reported left ankle pain and foot which was localized and constant, describing his pain as crushing, aching, sharp, sticking, and grinding; he rated it 8 out of 10.  Pain was elicited by physical activity and relieved by rest and cyclobenzaprine; he could function with pain depending on pain and the activity required.  He stated he was unable to walk or stand for prolonged periods and had difficulty walking up hill.  

With regards to his bilateral feet, the Veteran reported pain in the pressure points of his feel and ankles, which was localized and constant; he described the pain as aching, sharp, and stinging, rating it 5 out of 10.  Pain was elicited by physical activity and was relieved by rest.  He could function with the pain depending on the pain and the activity required.  At rest, he denied any pain, weakness, stiffness, swelling, or fatigue.  While standing or walking, he had pain, weakness, stiffness, swelling and fatigue.  He used inserts.  He reported that standing and walking caused pain.  

On examination, the Veteran's bilateral extremities showed no ulceration, edema, or statis dermatitis; there was no clubbing or cyanosis.  His posture and gait were within normal limits.  His leg length was 95 cms bilaterally, and his feet did not reveal signs of abnormal weightbearing or breakdown, callosities, or unusual shoe wear pattern.  He did not require assistive devices for ambulation.  His left ankle showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement, or deformity.  He had a normal range of motion-20 degrees of dorsiflexion and 45 degrees of plantar flexion with pain beginning at the end of both of those ranges of motion-which the examiner concluded was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

Examination of his feet revealed minor tenderness, otherwise there was no evidence of painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability of his feet bilaterally.  There was active motion of the metatarsophalangeal joint of the great toe bilaterally.  Palpitation of the plantar aspect of his bilateral feet demonstrated slight tenderness.  His Achilles tendon was normal on weightbearing and non-weightbearing bilaterally.  Pes planus, pes cavus, Morton's metatarsalgia, hammertoes, hallux valgus, and hallux rigidus were not present, bilaterally.  The Veteran was not shown to have any limitation with standing or walking; he did not require orthopedic shoes, corrective shoes, arch supports, foot supports, buildup of the shoes, or shoe inserts.  The Veteran's symptoms and pain were not relieved by the previously-noted corrective shoe wear.  

Neurological examination of his lower extremities showed normal motor function, sensory function (to pinprick) and reflex testing; peripheral nerve involvement was not evident during examination.  X-rays of the Veteran's bilateral feet showed calcaneal spurs, and his left ankle x-ray showed post-operative changes with no indication of a malunion of the os calcis or astralgus.  The Veteran was diagnosed with bilateral ankle strain with pain on ankles and painful range of motion of the ankles bilaterally, and bilateral foot strain with foot pain and some tenderness on examination.  

In his January 2009 separation report of medical history, the Veteran reported having been diagnosed with left ankle arthritis in September 2001 after 3 ankle surgeries; he reported having chronic left ankle pain.  He also reported that the bottoms of both of his feet were painful after a short amount of walking or standing; he could not stand or walk for extended periods of time without pain in his feet and left ankle and was unable to run due to pain and lack of flexibility in his left ankle.  He also stated that he had orthotic inserts to try and mitigate the pain in his feet.

In his April 2010 notice of disagreement, the Veteran reiterated that he had pain in both of his feet and left ankle and stated that he felt those disabilities were underrated.  In his February 2013 substantive appeal, VA Form 9, the Veteran makes similar arguments.  

In April 2014, the Veteran underwent another VA examination of his bilateral feet and left ankle disabilities.  Respecting the left ankle, the examiner diagnosed the Veteran with posttraumatic arthritis of the left ankle.  The Veteran reported having an open-reduction, internal fixation of the left ankle in 2001; some of the hardware has since been removed.  The Veteran reported that his left ankle has progressively worsened with decreased mobility and increased pain; "on a daily basis, he has moderate to severe pain that interferes with some daily activities and wakes him from sleep at times.  He always walks with a limp."  The Veteran also reported flare-ups of his left ankle which was described as "pain with walking that requires him to limit his physical activity.  When flared-up he has extreme difficulty walking uphill, has insomnia, fatigues easily, and feels unstable on his feet."  

On examination, as described in the attached addendum, the Veteran's left ankle was not shown to have any ankylosis; this is a clarification of the April 2014 examination report, where the examiner checked boxes indicating left ankle ankylosis in plantar flexion more than 40 degrees and in dorsiflexion more than 10 degrees.  The examiner further clarified in the addendum that the Veteran had range of motion of the left ankle to 40 degrees of plantar flexion with no pain on movement and to 10 degrees of dorsiflexion with no pain on movement.  There was no additional loss during flare-ups or repetitive use; the examiner concluded that there were no contributing factors of weakness, fatigability, incoordination, or pain during flare-up or repeated use that could additionally limit the functional ability of the left ankle joint.  The examiner indicated that the Veteran's left ankle functional impairment was manifested by less movement than normal, pain on movement, and disturbance of locomotion.  

His left ankle demonstrated tenderness on palpitation.  Muscle strength testing of the left ankle plantar flexion and dorsiflexion was noted as being active movement against some resistance (some weakness).  There was no joint instability of the left ankle noted.  There was no evidence of any other ankle conditions, including shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus), or had a talectomy (astragalectomy); nor had the Veteran had total ankle replacement.  The Veteran was noted as having 3 left ankle surgeries, with residuals including pain and limited motion.  The examiner noted that the Veteran's occupation was impacted by his left ankle in that he was unable to be on his feet for more than about 20 minutes.  

Regarding his bilateral feet disabilities, the examiner diagnosed the Veteran with bilateral hallux valgus and foot strain.  The Veteran reported that his condition had gradually worsened with pain in the balls of his feet.  On examination, the Veteran was not shown to have Morton's neuroma, metatarsalgia, hammertoes, hallux rigidus, pes cavus, or hammertoes.  The examiner noted that the Veteran had mild to moderate hallux valgus bilaterally, but he had not had hallux valgus surgery.  The examiner noted that there was no malunion or nonunion of the Veteran's bilateral tarsal or metatarsal bones.  The examiner also noted that there was no evidence of bilateral weak foot.  The examiner indicated that the Veteran's strained feet with pain at the ball of his foot was moderately severe bilaterally.  X-rays of the Veteran's feet showed a moderate hallux valgus deformity, flexion deformity of the toes with a suggestion to pes cavus in non-weightbearing view with small heels spurs; left foot additionally showed calcification present adjacent to the distal calcaneus which may represent an osteophyte or adjacent calcification, and it also showed postsurgical change noted distal tibia.  The examiner noted that the occupational impairment of the bilateral feet was that the Veteran was unable to be on his feet more than 30 minutes.  The examiner further concluded that the x-ray findings of pes cavus were insignificant and did not warrant a diagnosis.  

The examiner finally noted that the Veteran used a cane constantly for ambulation and had a slow gait with a limp as a result of his left ankle and bilateral feet disabilities.  

In a March 2015 statement, the Veteran argues that the AOJ misinterpreted the April 2014 examination report with regards to the ankylosis portion of the examination for his left ankle and asks that he be properly rated for ankylosis.  The Board notes that the Veteran and his representative do not mention the addendum to that report which clarifies that the examiner accidentally filled out the Disability Benefits Questionnaire (DBQ) incorrectly with regards to ankylosis and that the addendum indicated the proper range of motion findings for the left ankle.  

That statement additionally argues that the totality of the Veteran's bilateral feet disabilities, including his impairment in ability to work, demonstrates that his feet should be rated as "severe" rather than "moderately severe."

Additionally, in a July 2015 notice of disagreement, VA Form 21-0958, the Veteran argued that his limp demonstrates that his feet condition is more than moderate; they additionally argue that the examiner's evaluation of his feet as "moderately severe" is purely subjective and therefore the Board should rate his feet as "severe" based on the facts above.

Finally, in October 2015, the Veteran underwent a VA examination of his left ankle.  He was diagnosed with left ankle posttraumatic arthritis.  The Veteran reported that his left ankle disability was extremely painful and had worsened over time.  He also reported flare-ups which indicated that his "[l]eft ankle [was] constantly swollen and painful.  Condition becomes worse when standing/walking. . . . Ankle has sharp shooting pain and buckles under weight.  Physical labor is extremely difficult to impossible.  Pain medication makes concentrating extremely difficult."  

On examination, the examiner noted he was unable to test the range of motion of the Veteran's left ankle "because [of his] severe ankle pain, he states he was told not to take pain meds when he c[a]me for exam."  The examiner noted that there was pain on examination during dorsiflexion, plantar flexion, pain with weightbearing and that his left ankle was severely tender.  There was no evidence of crepitus.  The examiner indicated that the Veteran's pain, weakness, fatigability or incoordination did not further significantly limit functional ability after repeated use or on flare-up.  The examiner noted that the Veteran had weakened movement, and swelling of the left ankle; he was wearing a left ankle brace on examination.  Muscle strength testing was active movement against some resistance (some weakness) on examination of the left ankle; he did not have muscle atrophy or ankylosis of the left ankle.  There also was not ankle instability of dislocation noted on examination.  The examiner noted that the Veteran did not have shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus), or has had a talectomy (astragalectomy); nor had the Veteran had a total ankle replacement.   The Veteran had regular use of a brace and cane due to his back and left ankle disabilities.  The examiner finally concluded that the Veteran's left ankle disability impacted his ability to walk, run, or stand for prolonged periods of time.  

Analysis of Bilateral Feet Disabilities

The Veteran filed his claim for service connection for bilateral feet disorders in January 2009, prior to his discharge from service.  His bilateral feet disabilities have been evaluated as noncompensable for the period of February 1, 2009 through April 7, 2014, and 20 percent disabling for the period beginning April 8, 2014; those evaluations have been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Under Diagnostic Code 5284, a moderate foot disability is assigned a 10 percent evaluation; a moderately severe foot disability is assigned a 20 percent disability; and, a severe foot disability is assigned a 30 percent disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  

As an initial matter, by resolving doubt in favor of the Veteran, the Board assigns a 20 percent disability for a moderately severe foot disability, bilaterally, throughout the appeal period, as the Veteran's symptomatology and severity have been manifestly similar throughout the appeal period; the Board is unable to appreciate an objective demonstration of an increase in symptomatology that occurred in the April 2014 examination, but rather the complaints of associated symptomatology with his bilateral feet appear to be substantially similar in frequency and severity throughout the appeal period.

With regards to the other potentially applicable diagnostic codes, the Board notes that a higher disability evaluation under Diagnostic Codes 5277, 5279, 5280, 5281, and 5282; a 10 percent evaluation for each foot is the highest possible evaluation under those Diagnostic Codes, and the Board will no longer address those Diagnostic Codes in this decision as such Diagnostic Codes cannot provide a higher evaluation than what is currently assigned to the Veteran's bilateral feet disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279-82 (2015).

Furthermore, the foregoing evidence does not demonstrate malunion or nonunion of the tarsal or metatarsal bones throughout the appeal period.  Thus, Diagnostic Code 5283 is inapplicable to the disability picture in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2015).

Consequently, the only other two potentially applicable Diagnostic Codes are 5276, for pes planus, and 5278, for pes cavus; both of those Diagnostic Codes, however, evaluate those disabilities bilaterally.  After combining the Veteran's individually assigned 20 percent evaluations for each foot under Table I under 38 C.F.R. § 4.25, the Board notes that the combined evaluation under that Table is 36 percent, which rounds to a combined 40 percent disability for his feet.  

In order to get an evaluation in excess of that combined 40 percent for his feet disabilities, the evidence would have to demonstrate pronounced pes planus with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances, in order to assign a 50 percent bilateral disability evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

Likewise, in order to get an evaluation in excess of that combined 40 percent evaluation, the evidence would have to demonstrate pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammertoes, very painful callosities, and marked varus deformity, in order to assign a 50 percent bilateral disability evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2015).

Based on the foregoing evidence, the Board must first find that the Veteran's bilateral disability picture throughout the appeal period generally does not demonstrate that either bilateral pes planus or pes cavus is present.  While the Board will concede that during military service x-ray evidence demonstrated bilateral pes planus, the Veteran's VA examinations throughout the appeal period routinely do not demonstrate that disability is present; both the January 2009 and April 2014 examiners found that bilateral pes planus was not present on examination.  

Furthermore, while there is some evidence of record to support that bilateral pes cavus is present during at least some portion of the appeal period, it appears that such symptoms are so slight that the most recent VA examiner felt that the symptomatology did not warrant an actual diagnosis of pes cavus, though there was a suggestion of that condition being present.  

Regardless of the foregoing findings that those disabilities are not present during the appeal period, even if the Board were to resolve doubt in the Veteran's favor and find that those disabilities were present, the Board would be unable to assign a higher evaluation than the currently assigned combined evaluation under Diagnostic Code 5284.  Specifically, even if bilateral pes planus and/or pes cavus were present, the Board would not be able to find that such conditions were either pronounced or marked, respectively.  

Respecting pes planus, the Board notes that while it appears that the Veteran's bilateral feet disabilities are not improved by orthotic shoes or appliances and that there may be extreme tenderness of the Veteran's bilateral plantar surfaces of his feet, the evidence of record does not demonstrate any marked pronation of the  feet or marked displacement and severe spasm of the tendo achillis on manipulation present at any time throughout the appeal period; thus evaluation as pronounced bilateral pes planus cannot be assigned in this case.  See 48 C.F.R. § 4.71a, Diagnostic Code 5276.

Likewise, respecting pes cavus, the evidence of record does not demonstrate that the Veteran has any hammertoes, marked varus deformity, very painful callosities, or marked contraction of the plantar fascia with dropped forefoot at any time throughout the appeal period; in fact, the evidence is clear that the Veteran definitely does not have any callosities or hammertoes at any time during the appeal period.  Therefore, evaluation as marked bilateral pes cavus cannot be assigned in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.

Consequently, the Board is left solely with the question of whether an increased evaluation under Diagnostic Code 5284 is warranted in this case.  The Board notes that the evidence of record demonstrates a moderate bilateral hallux valgus deformity of his feet; he also has "severe" non-joint pain of the feet throughout the appeal period.  The Veteran is shown to have a limp and constantly uses a cane for ambulation.  The Veteran further shown to have limitation to his standing and walking due to his feet.  Based on the aggregation of all of these symptoms, the most recent VA examiner found that the Veteran's bilateral feet disabilities were moderately severe in nature.  

While the Veteran argues that the assessment of moderately severe is subjective and argues that assessment does not adequately rate the severity of his disabilities based on the actual limitations of that disability, the Board must disagree.  After examination of the Veteran and contemplation his lay statements regarding severity including the facts which the Veteran argued were not addressed, the examiner found that in his medical judgement the severity of the Veteran's bilateral feet disabilities was moderately severe.  The Board finds that this evidence is more probative than the Veteran's lay, non-medical judgment that his bilateral feet disabilities are severe rather than moderately severe.  

Accordingly, while the Board resolves doubt in the Veteran's favor and awards a 20 percent evaluation for the Veteran's bilateral feet disabilities throughout the appeal period, the Board must deny an evaluation in excess of 20 percent throughout the appeal period for the Veteran's bilateral feet disabilities; the evidence of record demonstrates an appeal picture that is more closely approximate to moderately severe than severe throughout the appeal period.  See 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5284.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Analysis of Left Ankle Disability

The Veteran filed his claim for service connection for a left ankle disorder in January 2009, prior to his discharge from service.  His left ankle disability has been evaluated as 10 percent disabling throughout the appeal period; that evaluation has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271.  

Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent evaluation, while a marked limitation of motion of the ankle warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Other potentially applicable Diagnostic Codes include Diagnostic Code 5270 for ankylosis of the ankle.  Under that Diagnostic Code, any ankylosis in plantar flexion less than 30 degrees warrants a 20 percent evaluation.  Ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 and 10 degrees warrants a 30 percent evaluation.  Ankylosis of the ankle in plantar flexion more than 40 degrees, or in dorsiflexion more than 10 degrees or with abduction, adduction, or eversion deformity warrants a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2015).

Ankylosis of the subastragalar or tarsal joint in a good weightbearing position warrants a 10 percent evaluation, whereas ankylosis in a poor weightbearing position warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5272 (2015).  

Malunion of the os calcis or astragalus with a moderate deformity warrants a 10 percent evaluation, and with a marked deformity warrants a 20 percent evaluation.  See38 C.F.R. § 4.71a, Diagnostic Code 5273 (2015).

Finally, an astragalectomy warrants a 20 percent evaluation.  See38 C.F.R. § 4.71a, Diagnostic Code 5274 (2015).

Initially, the Board notes that the Veteran is not shown to have an astragalectomy of the left ankle at any time during the appeal period, nor is there any evidence of evidence of any malunion of the os calcis or astragalus, or ankylosis of left subastragalar or left tarsal joint.  Accordingly, the Board finds that Diagnostic Codes 5272, 5273, and 5274 are not applicable in the case at bar and therefore evaluation under those Diagnostic Codes must be denied.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274.

Likewise, the Board finds that there is no evidence of any left ankle ankylosis throughout the appeal period.  While the Veteran argues that ankylosis is shown in the April 2014 examination report, the Board notes that the Veteran and his representative specifically ignored the clarifying addendum to that examination report in their arguments.  The evidence prior to April 2014 and subsequent to that date do not demonstrate any left ankle ankylosis.  Moreover, the examiner made findings of two different planes of ankylosis in the April 2014 examination report; in his addendum, he clarified that in filling out the DBQ, he accidentally input the range of motion findings into the ankylosis section rather than the range of motion findings section; he clarified that the Veteran had 40 degrees of plantar flexion and 10 degrees of dorsiflexion, and not ankylosis of the ankle in those two different planes, which the Board notes is physically impossible.  The Board therefore finds that the only indication of ankylosis of the left ankle was a typographical error; as such, there is no evidence of ankylosis of the left ankle at any time during the appeal period, and therefore the Board finds that Diagnostic Code 5270 is not applicable in the case at bar.  An evaluation under that Diagnostic Code is therefore denied at this time.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.

This leaves the Board with only an evaluation under Diagnostic Code 5271 left to consider.  Currently, the Veteran is evaluated as having a moderate ankle disability throughout the appeal period.  After review of the foregoing evidence, and by resolving doubt in the Veteran's favor, the Board finds that the evidence of record respecting the left ankle is more closely approximate to a marked rather than moderate disability.  The Veteran's severe pain, limp, constant use of a cane and brace, and loss of motion during flare-up lead the Board to this conclusion.  

Accordingly, throughout the appeal period, the Board awards a 20 percent evaluation for the Veteran's left ankle disability, which is the highest possible evaluation under Diagnostic Code 5271 available.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Increased Evaluation for Right Forearm Disability

The Veteran filed his claim for service connection for a right forearm disorder in January 2009, prior to his discharge from service.  His right forearm disability has been evaluated as 10 percent disabling throughout the appeal period; that evaluation has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2015).  

Initially, in this case, there appears to be a conflict in the evidence with respect to whether the Veteran's right hand or left hand is his dominant hand; the January 2009 VA examination indicated that the right hand was dominant because that is the hand he used to write with, whereas the April 2014 and October 2015 VA examinations indicated that the left hand was dominant but did not explain the rationale for that conclusion.  The Veteran indicated in his February 2013 substantive appeal, VA Form 9, that his right arm was his dominant arm.

After review of the claims file, and by resolving doubt in the Veteran's favor at this time, for purposes of this decision only, the Board will consider the right hand to be dominant, in light of the January 2009 examiner's findings and the Veteran's lay statements on appeal; the Board acknowledges the dispute by the more recent VA examiners, though the rationale for their findings is not explained in those reports.  Additionally, as only the right side (shoulder and forearm) have been service connected, evaluation of the Veteran's right arm as the dominant side would be most advantageous to the Veteran at this time.

Under Diagnostic Code 5215, the highest possible evaluation assignable is 10 percent; Thus, a higher evaluation under that Diagnostic Code cannot be awarded.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2015).

Therefore, the sole Diagnostic Code for a wrist disability which would allow an assignment of an evaluation higher than the currently assigned 10 percent is Diagnostic Code 5214.  Under Diagnostic Code 5214, a 30 percent evaluation is warranted for favorable ankylosis of the major wrist between 20 degrees and 30 degrees, a 40 percent evaluation is warranted for any other position of ankylosis, except favorable, of the major wrist, and a 50 percent evaluation is warranted for unfavorable ankylosis of the major wrist in any degree of palmar flexion, or with ulnar or radial deviation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2015).

Turning to the evidence of record, the Veteran has not identified any private or VA treatment that he has received for his right forearm disability throughout the appeal period.  The Board notes that the only evidence of treatment that the Veteran has received since discharge from service is from Tricare, which is associated with the claims file.  

Those records include a September 2008 treatment record, the Veteran reported right forearm pain, which was worse with weather changes.  On examination, there was no evidence of swelling, induration, erythema, warmth, muscle atrophy, mass, misalignment, malformation, crepitus, weakness, or deformity.  The Veteran's range of motion of his right forearm was normal, without pain on motion; there was, however, pain on palpitation of the distal dorsal and dorsal aspects of his right forearm.  A September 2008 right forearm x-ray revealed that there was a healed fracture of the distal radial diaphysis with a fixation plate and screws; hardware appeared intact without sign of loosening or failure.

The Veteran underwent a VA examination of his right forearm disability in January 2009, prior to his discharge from service.  During that examination the Veteran reported pain in his right forearm that occurs 3 times a week, lasting 2 hours each time.  The pain is localized, aching, and sticking; he rated it as 6 out of 10.  The pain is elicited by physical activity and is relieved by Tylenol and rest; his functionality during pain was dependent on the pain and the activities required.  He denied any ongoing treatment for his right forearm and indicated that he had difficulty sneezing, coughing, and lifting due to his right forearm disability.

On examination, the Veteran's extremities did not demonstrate any ulceration, edema, or statis dermatitis; there was no clubbing or cyanosis shown at that time.  His right arm did not show signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  His right elbow had normal range of motion, with flexion to 145 degrees, extension to 0 degrees, supination to 85 degrees, and pronation to 80 degrees; the only noted pain during range of motion testing was at 145 degrees of flexion.  The Veteran's right wrist did not show signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  His right wrist had range of motion as follows: dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  The examiner concluded that the Veteran's right elbow and right wrist joint function were not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner also noted that the Veteran's right hand strength was within normal limits, and that he did not have difficulty tying his shoelaces, fastening buttons, or picking up a piece of paper and tearing it.  Neurological testing of the Veteran's right upper extremity demonstrated normal motor function, sensory function (to pinprick), and reflex testing.  X-rays of the right radius and ulna were within normal limits.  The examiner diagnosed the Veteran with "status post right forearm fracture," which manifested as minor discomfort with range of motion.  

In his January 2009 separation report of medical history, the Veteran reported right arm pain and that he had hardware in his right forearm as a result of a September 2001 injury.  

In his April 2010 notice of disagreement, the Veteran indicated that he experienced right forearm pain and felt that he was not properly rated for that disability.  In his February 2013 substantive appeal, VA Form 9, the Veteran further argues that his right forearm disability is underrated because he was not examined during flare-up; the Veteran stated that he "loses use of the right arm for multiple hours over several days a week," and that "it [was] hard to see how this would be not implicative of a disability that is somewhat more significant than what a 'mild' evaluation would imply."

The Veteran underwent another VA examination of his right forearm disability in April 2014.  The examiner diagnosed the Veteran with status post right forearm fracture with late effects of distal radius fracture.  The Veteran reported worsening of his right forearm disability with more frequent pain; he stated that "on a daily basis he can use the right arm but has decreased ability to grip with [the] right hand due to pain in the forearm when he grips."  He also reported having flare-ups which made it "harder to use a cane with his right arm and gripping/squeezing with the right hand [was] more painful and harder to do."  

On examination, the Veteran's range of motion testing was as follows: right elbow had flexion to 100 degrees with pain beginning at 90 degrees; right elbow extension to 0 degrees without any evidence of painful motion; right forearm supination to 85 degrees without any evidence of painful motion; and, right forearm pronation to 80 degrees without evidence of painful motion.  After repetitive testing, the Veteran's extension, supination, and pronation were unchanged, although he had increased flexion to 110 degrees.  The examiner noted that the Veteran did not have any additional limitation of motion due to repetitive use, and noted that the functional impact of the Veteran's right forearm disability was less movement than normal and weakened movement.  He concluded that there were contributing factors of pain, weakness, fatigability, and/or incoordination but no additional limitation of functional ability of the elbow joint during flare-ups or repeated use over time.

The examiner additionally noted that there was localized tenderness of the right arm on palpitation.  His muscle strength testing was normal, and he did not have any right elbow ankylosis.  Likewise, the Veteran did not have any other right arm conditions, including flail joint, intra-articular fracture with mal- or nonunion, or an impairment of supination or pronation.  He did not have a total elbow replacement.  The examiner noted that x-rays demonstrated an old fracture of the distal shaft of the right radius with internal fixation.  The examiner concluded that the Veteran's ability to work was limited because he "cannot push or pull for more than 30 minutes or more than 5 pounds."

Based on the foregoing evidence, the Board finds that an increased evaluation under Diagnostic Code 5214 is not warranted because there is no evidence of right wrist ankylosis throughout the appeal period.  Therefore, that Diagnostic Code is not applicable to the disability picture at bar in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.

However, the Board notes that it appears that the AOJ failed to consider other potentially applicable Diagnostic Codes with regards to the Veteran's right forearm and elbow, particularly Diagnostic Codes 5205 through 5213.  

Under Diagnostic Code 5205, favorable ankylosis of the elbow at an angle between 90 degrees and 70 degrees for a major arm warrants a 40 percent evaluation; intermediate ankylosis of the elbow at an angle of more than 90 degrees or between 70 degrees and 50 degrees warrants a 50 percent evaluation; and, unfavorable ankylosis of the elbow at an angle less than 50 degrees or with complete loss of supination or pronation warrants a 60 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5205 (2015).

Under Diagnostic Code 5206, limitation of forearm flexion of a major arm to 110 degrees warrants a noncompensable evaluation; to 100 degrees warrants a 10 percent evaluation; to 90 degrees warrants a 20 percent evaluation; to 70 degrees warrants a 30 percent evaluation; to 55 degrees warrants a 40 percent evaluation; and, to 45 degrees warrants a 50 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206 (2015).

Under Diagnostic Code 5207, limitation of forearm extension of a major arm to 45 degrees warrants a 10 percent evaluation; to 60 degrees warrants a 10 percent evaluation; to 75 degrees warrants a 20 percent evaluation; to 90 degrees warrants a 30 percent evaluation; to 100 degrees warrants a 40 percent evaluation; and, to 110 degrees warrants a 50 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5207 (2015).

Under Diagnostic Code 5208, if the Veteran's major arm is limited in flexion to 100 degrees and his extension is limited to 45 degrees, a 20 percent evaluation is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5208 (2015).  

Under Diagnostic Code 5209, a 20 percent evaluation is assigned for joint fracture of a major elbow with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius.  A 60 percent evaluation is assigned if there is other impairment of the flail joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5209 (2015).  

Under Diagnostic Code 5210, a 50 percent evaluation is assigned for nonunion of the ulna and radius of the major arm with a flail false joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5210 (2015).  

Under Diagnostic Code 5211, malunion of the ulna of the major arm with bad alignment is assigned a 10 percent evaluation.  Nonunion of the ulna of the major arm in the lower half is assigned a 20 percent evaluation.  Nonunion of the ulna of the major arm in the upper half with false movement is assigned a 30 percent evaluation without loss of bone substance of deformity, and a 40 percent with loss of bone substance (1 inch (2.5 cms) or more) and marked deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5211 (2015).

Under Diagnostic Code 5212, malunion of the radius of the major arm with bad alignment is assigned a 10 percent evaluation.  Nonunion of the radius of the major arm in the upper half is assigned a 20 percent evaluation.  Nonunion of the radius of the major arm in the lower half with false movement is assigned a 30 percent evaluation without loss of bone substance of deformity, and a 40 percent with loss of bone substance (1 inch (2.5 cms) or more) and marked deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5211 (2015).

Finally, under Diagnostic Code 5213, limitation of supination of the major arm to 30 degrees or less is assigned a 10 percent evaluation.  Limitation of pronation of the major arm is assigned a 20 percent evaluation with most lost beyond last quarter of arc, the hand does not approach full pronation, and assigned a 30 percent evaluation with most lost beyond middle of arc.  Likewise, a 20 percent evaluation is assigned if there is loss of supination or pronation (due to bone fusion) with the hand fixed near the middle of the arc or moderate pronation; a 30 percent is assigned if the hand is fixed in full pronation; and, a 40 percent evaluation is assigned if the hand is fixed in supination or in hyperpronation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2015).  

Based on the foregoing evidence, the Board finds that Diagnostic Codes 5205 and 5209 through 5213 are not applicable in this case as there is no evidence that the Veteran has mal- or nonunion of his right ulna or radius; loss of pronation or supination, a limitation of pronation or supination that would be compensable under Diagnostic Code 5213; or, that he has a right elbow joint fracture or other flail joint impairment.  Likewise, the Board notes that there is no ankylosis of the Veteran's right elbow shown throughout the appeal period.  Accordingly, in light of the lack of the appropriate characteristics of the Veteran's disability picture of his right forearm disability, the Board finds that Diagnostic Codes 5205, 5209, 5010, 5211, 5212, and 5213 are not applicable in this case; a higher evaluation than currently assigned must be denied under those Diagnostic Codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 5212, 5213.  

The Board further denies an evaluation higher than currently assigned under Diagnostic Codes 5207 and 5208.  The evidence of record does not demonstrate that the Veteran's forearm extension (evaluated as "elbow extension" in the VA examinations) is not limited at any time throughout the appeal period; it is routinely noted as normal throughout the appeal period.  Accordingly, the Board notes that evaluation under Diagnostic Codes 5207 and 5208 must be denied because the Veteran's forearm extension is not limited to 45 degrees or greater.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5207, 5208.

Thus, the Board is left with evaluation under Diagnostic Code 5206.  The Board acknowledges that the April 2014 examination report demonstrates that the Veteran's flexion was limited to 90 degrees after factoring in pain; prior to that time, the Board notes that the Veteran's flexion in January 2009 was normal with pain at the end of the range of motion.  Based on these figures, the Veteran would not be entitled to a 20 percent evaluation under Diagnostic Code 5206 until April 8, 2014, the date of that examination.  However, as the Veteran noted in his notice of disagreement and substantive appeal, he complained of significantly increased symptomatology on flare-up in January 2009, which the Board agrees that the January 2009 examiner did not address in that examination report.  Accordingly, by resolving all doubt in the Veteran's favor, the Board finds that the symptomatology shown throughout the appeal period, particularly after factoring in his increased symptomatology on flare-up, demonstrates a disability picture that is more closely approximate to a limitation of forearm flexion to 90 degrees throughout the appeal period.  

Accordingly, the Board awards a 20 percent evaluation, but no more, for the Veteran's right forearm disability throughout the appeal period, and to that extent only is the Veteran's claim granted at this time.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5206.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected lumbar spine, cervical spine, bilateral knee, bilateral feet, left ankle, and right forearm disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 


ORDER

A 20 percent evaluation, but no higher, for the Veteran's lumbar spine disability for the period of February 1, 2009 through April 7, 2014, is granted.

An evaluation in excess of 40 percent for the Veteran's lumbar spine disability for the period beginning April 8, 2014, is denied.

A 20 percent evaluation, but no higher, throughout the appeal period for the Veteran's cervical spine disability is granted.

A 10 percent evaluation, but no higher, throughout the appeal period for the Veteran's left knee disability is granted.

A 10 percent evaluation, but no higher, throughout the appeal period for the Veteran's right knee disability is granted.

A 20 percent evaluation, but no higher, throughout the appeal period for the Veteran's left foot disability is granted.

A 20 percent evaluation, but no higher, throughout the appeal period for the Veteran's right foot disability is granted.

A 20 percent evaluation, but no higher, throughout the appeal period for the Veteran's left ankle disability is granted.

A 20 percent evaluation, but no higher, throughout the appeal period for the Veteran's right forearm disability is granted.


REMAND

After review of the claims file, the Board notes that development of the TDIU issue is necessary in this case.  Consequently, the Board remands that issues at this time in order for the RO to appropriately develop the TDIU claim, including providing the appropriate VCAA notice.  Moreover, on remand, the Board finds that the Veteran should be afforded a VA examination focusing on his employability.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice, as appropriate.

2.  Schedule the Veteran for a VA examination with an industrial/occupational specialist.  The examiner should review the claims file in conjunction with the examination.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.

Following a claims file review and examination, the specialist should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities-lumbar spine, cervical spine, bilateral feet, bilateral knee, bilateral ankle, right forearm, right shoulder, tinnitus, and hiatal hernia-either individually or combine to preclude substantially gainful employment.  

The examiner should specifically discuss the relevant medical evidence of record, including any functional impairments effecting his occupation noted during any and all VA examinations since his discharge from service, as well as the Veteran's lay statements of record, respecting his employability, as appropriate.

The examiner should, in the context of providing the opinion on employability, address the Veteran's work qualifications and employment history, as well as his level of education.  Any opinions provided should be without consideration of his age or any nonservice-connected disorders.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DEBORHA W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


